 Fill in this information to identify your case and this filing:

 Debtor 1                    Andrew L Turner
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF WASHINGTON

 Case number            19-12054                                                                                                                                  Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        St. Croix, USVI                                                               Single-family home                         Do not deduct secured claims or exemptions. Put
        Plot No. 34                                                                                                               the amount of any secured claims on Schedule D:
        Estate Solitude                                                               Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative
        Street address, if available, or other description

                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Christiansted                     VI        00840                             Land                                       entire property?             portion you own?
        City                              State              ZIP Code                 Investment property                                 $90,000.00                   $90,000.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                      Debtor 1 only
                                                                                      Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy



                 Case 19-12054-CMA                                 Doc 13             Filed 07/11/19               Ent. 07/11/19 15:40:04                   Pg. 1 of 30
 Debtor 1        Andrew L Turner                                                                                          Case number (if known)          19-12054

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       Plots 26A, 26B, and 26-1                                                Single-family home                              Do not deduct secured claims or exemptions. Put
       Estate Property                                                                                                          the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                               Duplex or multi-unit building
                                                                                                                                Creditors Who Have Claims Secured by Property.
                                                                                Condominium or cooperative
                                                                           
                                                                               Manufactured or mobile home
                                                                                                                                Current value of the          Current value of the
       Frederiksted                      VI        00820                       Land
                                                                                                                                entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                    $300,000.00                     $300,000.00
                                                                               Timeshare
                                                                                                                                Describe the nature of your ownership interest
                                                                               Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one           a life estate), if known.

                                                                               Debtor 1 only
                                                                               Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                     Check if this is community property
                                                                               At least one of the debtors and another
                                                                                                                                    (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Three parcels of raw land on St. Croix


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                          $390,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                               $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                          Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.      Describe.....

                                         Household: sofas, easy chairs, dining room tables, dining room
                                         chairs, occasional tables, desks, desk chairs, large beds, small
                                         beds, pots and pans, dishware, glassware, china, crystal, bar,
                                         gardening tools. filing cabinets, armoires, dressers                                                                            $12,000.00


Official Form 106A/B                                                       Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy



                Case 19-12054-CMA                                 Doc 13       Filed 07/11/19              Ent. 07/11/19 15:40:04                          Pg. 2 of 30
 Debtor 1       Andrew L Turner                                                                     Case number (if known)     19-12054
7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Electronics: 2 TV's, computer, 2 iPads, 2 iPhones, printer                                                   $1,200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
     Yes. Describe.....
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    Firearms: 3 rifles, shotgun, 2 handguns                                                                      $1,000.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    clothing                                                                                                       $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.     Describe.....

                                    wedding ring and watch (titled to trust--disclosed here but not
                                    property of estate; est. value $10,000)                                                                            $0.00


                                    jewelry gifted to wife over the years (separate property; also titled
                                    to trust--not property of estate)                                                                                  $0.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                     $14,700.00



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



              Case 19-12054-CMA                          Doc 13       Filed 07/11/19          Ent. 07/11/19 15:40:04             Pg. 3 of 30
 Debtor 1          Andrew L Turner                                                                                                Case number (if known)   19-12054

 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                     cash on hand                            $500.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                              17.1.       checking                               Kitsap Bank 5111                                                            $267.00



                                              17.2.       checking                               First Federal 4801                                                        $7,308.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                             % of ownership:

                                                  Private Stock: Passage Healthcare International
                                                  Ireland, Ltd.                                                                          90          %                           $0.00


                                                  membership interest in Trinity Rehabilitation
                                                  Services (held by Arco Trust)                                                       66 2/3         %                           $0.00


                                                  interest in Amerivon (private company; no
                                                  known value)                                                                      unknown          %                           $0.00


                                                  Passage Healthcare Int'l N Ireland Ltd (not
                                                  operational; no assets)                                                              90%           %                           $0.00


                                                                                                                                    100% (with
                                                  Worldwide Geriatrics Ltd.                                                            wife)   %                           Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                                  Issuer name:

Official Form 106A/B                                                                     Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy



                Case 19-12054-CMA                                     Doc 13                Filed 07/11/19                  Ent. 07/11/19 15:40:04          Pg. 4 of 30
 Debtor 1       Andrew L Turner                                                                     Case number (if known)   19-12054
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                      Type of account:                   Institution name:

                                                                         Retirement: Fidelity                                                $34,000.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
    Yes. .....................                               Institution name or individual:


                                                                         Security Deposit: Security Deposit Held By                            $8,800.00
                                                                         Landlord Kelly & Stephen Blair


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
    Yes.............    Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                529 Plans for children; value approx $271,000; purchased more than 10 years
                                ago; not property of the estate under 541(b)(6)                                                                      $0.00


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

                                              beneficiary interest in Geriatric Protection Trust (spendthrift; see
                                              SFA 19)                                                                                                $0.00


                                              beneficiary interest in Arco Trust (spendthrift trust) created 2016;
                                              Puerto Rico trust; trust holds membership interests in Trinity
                                              Rehabilitation Services LLC and Passage Healthcare LLC                                                 $0.00


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



              Case 19-12054-CMA                          Doc 13       Filed 07/11/19          Ent. 07/11/19 15:40:04            Pg. 5 of 30
 Debtor 1        Andrew L Turner                                                                                                 Case number (if known)        19-12054
28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    No
     Yes.      Give specific information..

                                                          claim against Stephen McMurrough in Northern Ireland
                                                          (72,500 British pounds)                                                                                             $90,000.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.      Describe each claim.........

                                                          legal malpractice claim against Steve LaForte (may be
                                                          uncollectible)                                                                                                        Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $140,875.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy



               Case 19-12054-CMA                              Doc 13             Filed 07/11/19                    Ent. 07/11/19 15:40:04                       Pg. 6 of 30
 Debtor 1         Andrew L Turner                                                                                                       Case number (if known)   19-12054

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $390,000.00
 56. Part 2: Total vehicles, line 5                                                                               $0.00
 57. Part 3: Total personal and household items, line 15                                                     $14,700.00
 58. Part 4: Total financial assets, line 36                                                                $140,875.00
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $155,575.00               Copy personal property total             $155,575.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $545,575.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy



               Case 19-12054-CMA                                 Doc 13              Filed 07/11/19                      Ent. 07/11/19 15:40:04                      Pg. 7 of 30
 Fill in this information to identify your case:

 Debtor 1                   Andrew L Turner
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number           19-12054
 (if known)
                                                                                                                                                         Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority            Nonpriority
                                                                                                                                              amount              amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                                  $0.00               $0.00                 $0.00
              Priority Creditor's Name
              PO Box 7346                                            When was the debt incurred?           2018
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            possible liability for 2018; return on extension

 2.2          Jennifer Turner                                        Last 4 digits of account number                                  $0.00               $0.00                 $0.00
              Priority Creditor's Name
              1727 W. Surf St                                        When was the debt incurred?
              Chicago, IL 60657
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            child support; not in arrears

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              39862                                              Best Case Bankruptcy



                Case 19-12054-CMA                        Doc 13              Filed 07/11/19                Ent. 07/11/19 15:40:04                        Pg. 8 of 30
 Debtor 1 Andrew L Turner                                                                                  Case number (if known)            19-12054


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Allen Hinckley                                            Last 4 digits of account number                                                                  $157,300.00
            Nonpriority Creditor's Name
            30 Pearl St., Suite 901                                   When was the debt incurred?
            Albany, NY 12207
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                            Contingent
             Debtor 2 only                                            Unliquidated
             Debtor 1 and Debtor 2 only                               Disputed
             At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                   Student loans
            debt                                                       Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

             No                                                       Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                      Other. Specify

 4.2        Anthony Tabatznik                                         Last 4 digits of account number                                                               $2,176,719.00
            Nonpriority Creditor's Name
            c/o Joseph Calao, Attorney                                When was the debt incurred?
            630 Third Ave.
            New York, NY 10017
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                            Contingent
             Debtor 2 only                                            Unliquidated
             Debtor 1 and Debtor 2 only                               Disputed
             At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                   Student loans
            debt                                                       Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

             No                                                       Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                      Other. Specify     judgment




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



               Case 19-12054-CMA                          Doc 13           Filed 07/11/19                 Ent. 07/11/19 15:40:04                        Pg. 9 of 30
 Debtor 1 Andrew L Turner                                                                                Case number (if known)        19-12054

 4.3      Christian Alcala                                           Last 4 digits of account number                                                     $56,611.00
          Nonpriority Creditor's Name
          Business Management Solutions                              When was the debt incurred?
          239 Arterial Hostos, #606
          San Juan, PR 00918
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.4      Citi Cards                                                 Last 4 digits of account number       8356                                          $47,000.00
          Nonpriority Creditor's Name
          Box 6500                                                   When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit card


 4.5      Eugene Franco, Managing Member                             Last 4 digits of account number                                                    $180,000.00
          Nonpriority Creditor's Name
          2968 LLC                                                   When was the debt incurred?
          Cond. Condado Astor - 2b
          San Juan, PR 00907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          business lease default--exact amount not
           Yes                                                       Other. Specify     known




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13           Filed 07/11/19               Ent. 07/11/19 15:40:04                    Pg. 10 of 30
 Debtor 1 Andrew L Turner                                                                                Case number (if known)        19-12054

 4.6      GA HC REIT II et al                                        Last 4 digits of account number                                                    $800,000.00
          Nonpriority Creditor's Name
          c/o Husch Blackwell LLP                                    When was the debt incurred?
          1900 N Pearl, Suite 1800
          Dallas, TX 75201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     litigation settlement


 4.7      Lakeland West Capital VIII LLC                             Last 4 digits of account number                                                   $1,197,009.00
          Nonpriority Creditor's Name
          5002 Lakeland Circle, Suite B                              When was the debt incurred?           3/2017
          Waco, TX 76710
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     judgment


 4.8      Longwood Manor Operational LP                              Last 4 digits of account number                                                     $38,750.00
          Nonpriority Creditor's Name
          c/o Brian Zellner, Atty                                    When was the debt incurred?
          2608 N. 3rd St.
          Harrisburg, PA 17110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13           Filed 07/11/19               Ent. 07/11/19 15:40:04                    Pg. 11 of 30
 Debtor 1 Andrew L Turner                                                                                Case number (if known)        19-12054

 4.9      Midcap Funding IV, LLC                                     Last 4 digits of account number                                                    $750,000.00
          Nonpriority Creditor's Name
          7255 Woodmont Ave, Suite 200                               When was the debt incurred?           3/2015
          Bethesda, MD 20814
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     litigation settlement


 4.1
 0        Midland Meadows Senior Living                              Last 4 digits of account number                                                    $530,160.00
          Nonpriority Creditor's Name
          Jeff Black / Keith Weatherholt                             When was the debt incurred?
          PO Box 540
          Ona, WV 25545
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     promissory note


 4.1
 1        Orrick, Herrington, & Sutcliff                             Last 4 digits of account number                                                    $110,000.00
          Nonpriority Creditor's Name
          701 Fifth Ave., Suite 5600                                 When was the debt incurred?
          Seattle, WA 98104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13           Filed 07/11/19               Ent. 07/11/19 15:40:04                    Pg. 12 of 30
 Debtor 1 Andrew L Turner                                                                                Case number (if known)        19-12054

 4.1
 2        Piney Partners LP                                          Last 4 digits of account number                                                   $3,560,567.00
          Nonpriority Creditor's Name
          Attn: George Desmond                                       When was the debt incurred?
          1085 Manheim Pike
          Lancaster, PA 17601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     judgment


 4.1
 3        Sergio Moscoso                                             Last 4 digits of account number                                                     $20,000.00
          Nonpriority Creditor's Name
          100 Main St.                                               When was the debt incurred?
          Humacao, PR 00687
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          residential lease default; exact amount not
           Yes                                                       Other. Specify     known

 4.1
 4        Squire, Patton, Boggs, LLP                                 Last 4 digits of account number                                                     $30,000.00
          Nonpriority Creditor's Name
          41 S. High Street, Suite 2000                              When was the debt incurred?
          Columbus, OH 43215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13           Filed 07/11/19               Ent. 07/11/19 15:40:04                    Pg. 13 of 30
 Debtor 1 Andrew L Turner                                                                                Case number (if known)        19-12054

 4.1
 5         Stanley Stavish                                           Last 4 digits of account number                                                            $22,000.00
           Nonpriority Creditor's Name
           12737 17th Ave NE                                         When was the debt incurred?
           Seattle, WA 98125
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     alleged wage claim


 4.1
 6         William Lasky                                             Last 4 digits of account number                                                                    $0.00
           Nonpriority Creditor's Name
           2099 Cherry Creek                                         When was the debt incurred?
           Las Vegas, NV 89135
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     notice only

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Anthony Tabatznik                                             Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 75 Sheringham, Queensmead                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 St John's Wood Park
 London NW8 6RB, UK
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Babak Shamsi                                                  Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Beresford Booth PLLC                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 145 Third Ave. S
 Edmonds, WA 98020
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brian Zellner, Atty                                           Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2608 N. 3rd St.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Harrisburg, PA 17110
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Craig Sweeney, Attorney                                       Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13           Filed 07/11/19               Ent. 07/11/19 15:40:04                    Pg. 14 of 30
 Debtor 1 Andrew L Turner                                                                                 Case number (if known)         19-12054

 258 Front St.                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Marietta, OH 45750
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Darrell Zall                                                  Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Kohner Mann & Kailas                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 4650 N Port Washington Rd.
 Milwaukee, WI 53212
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IRS Special Procedures                                        Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 915 2nd Ave., M/S W244                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Seattle, WA 98174
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark Goodman                                                  Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Capes Sokol                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 7701 Forsyth Blvd, 12th Floor
 Saint Louis, MO 63105
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midcap Funding IV, LLC                                        Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 c/o Michael Lichtenstein, Atty                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 12505 Park Potomac Ave, 6th Fl
 Potomac, MD 20854
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Randall Trautwein, Atty                                       Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 2488                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Huntington, WV 25725
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                9,676,116.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                9,676,116.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13           Filed 07/11/19                Ent. 07/11/19 15:40:04                      Pg. 15 of 30
 Fill in this information to identify your case:

 Debtor 1                   Andrew L Turner
                            First Name                           Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name               Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF WASHINGTON

 Case number           19-12054
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                 Yes.

                       In which community state or territory did you live?                 -NONE-            . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                      Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                               Check all schedules that apply:


    3.1         Bay Estates Group LLLP                                                                        Schedule D, line        2.2
                RR1, Box 6197                                                                                 Schedule E/F, line
                Kingshill, VI 00850
                                                                                                              Schedule G
                                                                                                             Bank of St. Croix



    3.2         Lorri Turner                                                                                  Schedule D, line
                13002 Sunrise Dr. NE                                                                          Schedule E/F, line         4.9
                Bainbridge Island, WA 98110
                                                                                                              Schedule G
                                                                                                             Midcap Funding IV, LLC




Official Form 106H                                                                     Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



               Case 19-12054-CMA                            Doc 13               Filed 07/11/19        Ent. 07/11/19 15:40:04            Pg. 16 of 30
 Debtor 1 Andrew L Turner                                                                 Case number (if known)   19-12054


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:
    3.3      William Lasky                                                                      Schedule D, line
             2099 Cherry Creek Circle                                                           Schedule E/F, line      4.6
             Las Vegas, NV 89135
                                                                                                Schedule G
                                                                                               GA HC REIT II et al



    3.4      William Lasky                                                                      Schedule D, line
             2099 Cherry Creek Circle                                                           Schedule E/F, line      4.9
             Las Vegas, NV 89135
                                                                                                Schedule G
                                                                                               Midcap Funding IV, LLC



    3.5      William Lasky                                                                      Schedule D, line
             2099 Cherry Creek Circle                                                           Schedule E/F, line      4.7
             Las Vegas, NV 89135
                                                                                                Schedule G
                                                                                               Lakeland West Capital VIII LLC



    3.6      William Lasky                                                                      Schedule D, line
             2099 Cherry Creek Circle                                                           Schedule E/F, line      4.10
             Las Vegas, NV 89135
                                                                                                Schedule G
                                                                                               Midland Meadows Senior Living



    3.7      William Lasky                                                                      Schedule D, line
             2099 Cherry Creek                                                                  Schedule E/F, line      4.8
             Las Vegas, NV 89135
                                                                                                Schedule G
                                                                                               Longwood Manor Operational LP



    3.8      William Lasky                                                                      Schedule D, line
             2099 Cherry Creek Circle                                                           Schedule E/F, line      4.12
             Las Vegas, NV 89135
                                                                                                Schedule G
                                                                                               Piney Partners LP




Official Form 106H                                                         Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13       Filed 07/11/19   Ent. 07/11/19 15:40:04             Pg. 17 of 30
Fill in this information to identify your case:

Debtor 1                Andrew L Turner                                                                    Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF WASHINGTON                                             MM / DD / YYYY

Case number           19-12054
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s        Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age                live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            debtor's children                    Twins-14            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              5,400.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              750.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            1,000.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                               page 1


           Case 19-12054-CMA                      Doc 13          Filed 07/11/19            Ent. 07/11/19 15:40:04                    Pg. 18 of 30
Debtor 1     Andrew L Turner                                                                           Case number (if known)      19-12054

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                140.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                100.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                275.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,800.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               100.00
10.   Personal care products and services                                                    10. $                                                200.00
11.   Medical and dental expenses                                                            11. $                                                800.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 450.00
14.   Charitable contributions and religious donations                                       14. $                                                  50.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                   98.00
      15c. Vehicle insurance                                                               15c. $                                                  170.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                 885.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
      17c. Other. Specify: mortgage on Virgin Islands property                             17c. $                                               1,210.00
      17d. Other. Specify:                                                                 17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                              4,398.00
19.   Other payments you make to support others who do not live with you.                         $                                                 0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    storage unit rental                                                 21. +$                                                850.00
      Pet Expenses                                                                                +$                                               200.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      19,076.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      19,076.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              23,039.54
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             19,076.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              3,963.54

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2


        Case 19-12054-CMA                       Doc 13           Filed 07/11/19              Ent. 07/11/19 15:40:04                     Pg. 19 of 30
Case 19-12054-CMA   Doc 13   Filed 07/11/19   Ent. 07/11/19 15:40:04   Pg. 20 of 30
 Fill in this information to identify your case:

 Debtor 1                  Andrew L Turner
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number           19-12054
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                     4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
        Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?

        No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                   Dates Debtor 2
                                                                lived there                                                           lived there
        65 The Greens Villa Drive                               From-To:                     Same as Debtor 1                         Same as Debtor 1
         Apt. 9                                                 12/2015 - 12/2017                                                     From-To:
        Dorado, PR 00646


        146 Dorado Beach East                                   From-To:                     Same as Debtor 1                         Same as Debtor 1
        Dorado, PR 00646                                        1/2018 - 12/2018                                                      From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

        No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



               Case 19-12054-CMA                        Doc 13            Filed 07/11/19             Ent. 07/11/19 15:40:04   Pg. 21 of 30
 Debtor 1      Andrew L Turner                                                                             Case number (if known)   19-12054


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until               Wages, commissions,                        $99,615.32          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For last calendar year:                            Wages, commissions,                       $141,538.00          Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                       $241,946.00          Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                    Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until SSA, IRA                                                  $10,664.00
 the date you filed for bankruptcy:

 For last calendar year:                           Social Security                              $32,681.00
 (January 1 to December 31, 2018 )


                                                   Investments in stock                               $12.08
                                                   market

                                                   insurance                                   $185,000.00
                                                   claim--property
                                                   damage (2017-2018)

 For the calendar year before that:                SSA, IRA                                     $31,816.00
 (January 1 to December 31, 2017 )


                                                   Investments in stock                             $288.00
                                                   market


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      No.         Go to line 7.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13         Filed 07/11/19              Ent. 07/11/19 15:40:04                  Pg. 22 of 30
 Debtor 1      Andrew L Turner                                                                             Case number (if known)   19-12054



                        Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

       Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No.         Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       American Express                                         April and May                 $11,200.00                  $0.00      Mortgage
       PO Box 981535                                            2019                                                                 Car
       El Paso, TX 79998                                                                                                             Credit Card
                                                                                                                                     Loan Repayment
                                                                                                                                     Suppliers or vendors
                                                                                                                                     Other

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Tabatznik v. Turner                                      collection                  U.S.D.C., Southern District              Pending
       14-cv-8135                                                                           New York                                 On appeal
                                                                                            500 Pearl St.                              Concluded
                                                                                            New York, NY 10007
                                                                                                                                    judgment collection
                                                                                                                                    ongoing



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13         Filed 07/11/19              Ent. 07/11/19 15:40:04                Pg. 23 of 30
 Debtor 1      Andrew L Turner                                                                             Case number (if known)   19-12054


       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Lakeland West Capital VIII LLC v.                        collection                  Oneida County, Wisconsin                 Pending
       Turner                                                                                                                        On appeal
       16-cv-148                                                                                                                       Concluded

                                                                                                                                    judgment collection
                                                                                                                                    ongoing

       Tabatznik v. Turner                                      judgment                    Court of Common Pleas,                     Pending
       18 CV 348                                                collection                  Belmont County OH                        On appeal
                                                                                            101 W. Main Street
                                                                                                                                     Concluded
                                                                                            Saint Clairsville, OH 43950

       Lakeland West Capital VII LLC v.                         judgment                    Kitsap County Superior                     Pending
       Turner et al.                                            collection                  Court                                    On appeal
       18-2-01501-18                                                                        Port Orchard, WA
                                                                                                                                     Concluded

       Midland Meadows Senior Living                            collection                  Circuit Court Cabell                       Pending
       LLC v. Lasky and Turner                                                              County, WV                               On appeal
       19-C-117                                                                             750 Fifth Ave.
                                                                                                                                     Concluded
                                                                                            Huntington, WV 25701

       Piney Partners LP v. Turner and                          breach of contract          Court of Common Pleas,                   Pending
       Lasky                                                                                Lancaster PA                             On appeal
       18-01635                                                                                                                        Concluded

                                                                                                                                    confession of judgment
                                                                                                                                    entered

       Longwood Manor Operatoinal LP                            breach of contract          Court of Common Pleas,                   Pending
       v. Turner and Lasky                                                                  Lancaster PA                             On appeal
       18-01910                                                                                                                        Concluded

                                                                                                                                    confession of judgment
                                                                                                                                    entered

       Midcap Funding IV LLC v. Lasky                           collection                  Circuit Court Montgomery                 Pending
       and Turner et al                                                                     County Maryland                          On appeal
       393434V                                                                                                                         Concluded

                                                                                                                                    confessed judgment

       Trinity Health Systems, et al v                          various claims              King County Superior Court                 Pending
       Videll Healthcare LLC, et al                             including legal                                                      On appeal
       14-2-15678-2 SEA                                         malpractice claim
                                                                                                                                     Concluded
                                                                v. LaForte

       Lakeland West Capital VIII, LLC v                        collection                  Chancery Court, Sevier                   Pending
       Turner                                                                               County TN                                On appeal
       19-2-029                                                                                                                      Concluded

                                                                                                                                    nonsuited




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13         Filed 07/11/19              Ent. 07/11/19 15:40:04                Pg. 24 of 30
 Debtor 1      Andrew L Turner                                                                             Case number (if known)    19-12054


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

       No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                      Value of the
                                                                                                                                                           property
                                                                Explain what happened
       Anthony Tabatznik                                         wage garnishment                                             April/May                   $5,087.14
                                                                                                                              2019
                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

       No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                              lost
                                                            insurance claims on line 33 of Schedule A/B: Property.
       very minor property damage by                                                                                          within last                   $200.00
       moving truck                                                                                                           year


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13         Filed 07/11/19              Ent. 07/11/19 15:40:04                    Pg. 25 of 30
 Debtor 1      Andrew L Turner                                                                             Case number (if known)    19-12054


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Wenokur Riordan PLLC                                          Attorney Fees                                            over last 12             $20,548.00
       600 Stewart, Suite 1300                                                                                                months
       Seattle, WA 98101
       alan@wrlawgroup.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Seattle Boat                                                  Cobalt 262 boat sold for                                                   2018
       659 NE Northlake Way                                          $71,000
       Seattle, WA 98105

       none

       unknown                                                       2015 Lexus RX350 sold for                                                  late January
       PR                                                            $24,000 in Puerto Rico; don't                                              2019
                                                                     have name of the buyer
       none


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
     No
           Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made
       Geriatric Protection Trust                                    Trust holds 98% of Worldwide Geriatric Partners, LP; the                   12/2015
                                                                     Turners transferred certain jewelry, art, and taxidermy to
                                                                     the LP; Turners are beneficiaries of the Trust




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13         Filed 07/11/19              Ent. 07/11/19 15:40:04                 Pg. 26 of 30
 Debtor 1      Andrew L Turner                                                                               Case number (if known)   19-12054


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       First Bank                                               XXXX-9813                      Checking                1/2019                          $1,312.00
       PO Box 9146                                                                             Savings
       San Juan, PR 00908
                                                                                               Money Market
                                                                                               Brokerage
                                                                                               Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?              Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

       No
           Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access              Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       Rolling Bay Storage                                           Andrew Turner and Lorri                 taxidermy and household              No
       PO Box 4722                                                   Turner                                  goods                                Yes
       Rollingbay, WA 98061

       Bainbridge Self Storage                                       Andrew Turner and Lorri                 taxidermy and household              No
       9300 Sportsman Club Rd                                        Turner                                  goods                                Yes
       Bainbridge Island, WA 98110


 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

       No
           Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                  Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Worldwide Geriatrics LP                                       debtor's residence and                  men's and women's jewelry,                 Unknown
                                                                     self-storage                            paintings, sculptures,
                                                                                                             furniture, home furnishings,
                                                                                                             rugs, taxidermy--transferred
                                                                                                             to trust in 2015; liquidation
                                                                                                             value is unknown


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13          Filed 07/11/19                  Ent. 07/11/19 15:40:04            Pg. 27 of 30
 Debtor 1      Andrew L Turner                                                                                  Case number (if known)   19-12054


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
       Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Passage Healthcare, LLC                                  Operation of geriatric care                          EIN:       XX-XXXXXXX
       1018 Ashford Ave, Suite 215                              facilities (membership held by
       San Juan, PR 00917                                       Arco Trust)                                          From-To    11/20/2014 to present

                                                                Salvadore Ramos, CPA


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13         Filed 07/11/19                 Ent. 07/11/19 15:40:04                  Pg. 28 of 30
 Debtor 1      Andrew L Turner                                                                             Case number (if known)    19-12054


       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Passage Healthcare Internat'l                            Nursing Homes                                    EIN:         none
       Ireland
       Kilmore House, 3rd Floor                                 Brendan McCoy                                    From-To      Aug. 10, 2015 - present
       Dublin, Ireland

       Trinity Rehabilitation Services, LLC                     Physical therapy services to                     EIN:         XX-XXXXXXX
       72640 Fairpoint-New Athens Road                          nursing homes
       St. Clairsville, OH 43950                                                                                 From-To      04/14/2009 to present
                                                                Louis Costanza

       Global Geriatrics, LLC                                   general partner of Worldwide                     EIN:         XX-XXXXXXX
       PO Box 556, Main Street                                  Geriatrics LP
       Charleston                                                                                                From-To      02/19/2015
       Nevis                                                    Mark Reed

       Worldwide Geriatrics Limited                             Investment management; interest                  EIN:         XX-XXXXXXX
       Partnership                                              controlled by Geriatric Protection
       1631 E. Cheery Lynn Rd.                                  Trust                                            From-To      2015 to present
       Phoenix, AZ 85016
                                                                Mark Reed

       Global Geriatrics, Inc.                                                                                   EIN:         XX-XXXXXXX
       50th St., Global Bank Tower
       Bella Vista                                                                                               From-To
       PANAMA

       Hope Healthcare International, LLC                       fka Passage Healthcare                           EIN:         XX-XXXXXXX
       1018 Ashford Ave, Suite 215                              International, LLC
       San Juan, PR 00907                                                                                        From-To      1/11/2017 to present


       Hope Healthcare Holdings, LLC                            fka Passage Holdings, LLC                        EIN:         XX-XXXXXXX
       c/o 13002 Sunrise Dr. NE
       Bainbridge Island, WA 98110                                                                               From-To      12/30/2016 to present

       Cuidando Los Viejos LLC                                  no business ever conducted                       EIN:
       Kings Court 78 Unit 3c
       San Juan, PR 00911                                                                                        From-To      11/2014 to present

       Trinity Health Systems, LLC                              nursing care facilities                          EIN:
       plus seven single-purpose entities
       e.g. Trinity Health Systems-Duffield                                                                      From-To      ownerships transferred 2013 but
       LLC                                                                                                                    may still be open

       Passage Healthcare Int'l N Ireland                       operation of nursing homes                       EIN:
       Ltd
       41a Monaghan St.                                                                                          From-To      11/2015 to present
       Newry
       Northern Ireland BT35 6AY

       Trinity Health Systems                                   operation of nursing homes                       EIN:         XX-XXXXXXX
       International
       53A Company St.                                                                                           From-To      2013 to 2017
       Christiansted, VI 00820




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



            Case 19-12054-CMA                           Doc 13         Filed 07/11/19              Ent. 07/11/19 15:40:04                  Pg. 29 of 30
Case 19-12054-CMA   Doc 13   Filed 07/11/19   Ent. 07/11/19 15:40:04   Pg. 30 of 30
